Citation Nr: 0016317	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
resection of the left ovary.

2.  Whether a separate rating may be assigned for a scar as a 
residual of a resection of the left ovary.  


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The appellant had active duty for training from January 16, 
1985 to August 14, 1985.

The appellant filed a claim in October 1997 for service 
connection for a removal of an ovary.  This appeal arises 
from the January 1998 rating decision from the Philadelphia, 
Pennsylvania Regional Office (RO) that granted service 
connection for removal of the left ovary and assigned a 
noncompensable evaluation.  A Notice of Disagreement was 
filed in March 1998 and a Statement of the Case was issued in 
August 1998.  A substantive appeal was filed in January 1999 
with a request for a hearing at the RO before a Member of the 
Board.

In writing in February 2000, the appellant withdrew her 
request for a hearing at the RO before a Member of the Board.

The Board notes that in March 1998, the appellant raised the 
issues of entitlement to an earlier effective date for 
service connection for residuals of a resection of the left 
ovary, service connection for a nervous disorder and 
entitlement to an earlier effective date for the grant of 
special monthly compensation based on anatomical loss of the 
left ovary.  The RO has not developed these issues for 
appellate review.  These issues are not inextricably 
intertwined with the current appeal.  As no action has been 
taken, they are referred to the RO for the appropriate 
action.

The issue of whether a separate rating may be assigned for a 
scar as a residual of resection of the left ovary is the 
subject of the Remand decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to a 
compensable rating for residuals of a resection of the left 
ovary has been obtained by the RO.

2.  The appellant's service connected residuals of a 
resection of the left ovary is rated at the highest schedular 
rating available; the disability does not produce an 
exceptional or unusual disability picture.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
residuals of a resection of the left ovary have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.116, Diagnostic 
Code 7619 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records reflect in part that 
the appellant underwent a laparoscopy and left oophorectomy 
in May 1985.

In October 1997, the appellant filed a claim for service 
connection for removal of ovary and pains from surgery of 
removal of ovary.

On a VA examination in January 1998, it was indicated 
initially that there were no medical records available for 
review.  It was reported that the appellant's history was 
that she underwent resection of an ovary in service.  It was 
unclear to her whether her right or left ovary was removed.  
Whatever the symptoms were that led to the ovarian resection, 
they were cured by that surgery.  As far as the appellant 
knew, the surgery was for a benign disorder.  She was not on 
any replacement hormone therapy as she still had one ovary 
working and since that surgery she had one pregnancy and was 
the mother of one child.  It was indicated that there was no 
need for a pelvic examination.  The diagnoses included post 
resection of the an ovary for benign disorder.

By rating action of January 1998, service connection for 
removal of left ovary was granted and a 0 percent evaluation 
was assigned.  Additionally, entitlement to special monthly 
compensation was granted.  The current appeal to the Board 
arises from this action.

Associated with the file was an undated record from Mary 
Wolnicki, M.D., that indicated that the appellant had a Pap 
smear.  A vaginal infection was noted.  

Associated with the file was a June 1998 record from Guy 
Hewlett, M.D., that indicated that the appellant had an 
intrauterine device inserted.   

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

The undersigned notes that the VA examiner indicated as part 
of the January 1998 VA examination report that records were 
unavailable and a physical examination was not performed.  
Further, in this case, evidence has been associated with the 
file to which a Supplemental Statement of the Case (SSOC) has 
not been issued.  Finally, the appellant indicated in March 
1998 that she had an appointment at the VA in March 1996, it 
is unclear if this was a medical appointment.  However, as 
discussed below, the appellant is already receiving the 
highest schedular rating for residuals of a resection of the 
left ovary.  Therefore, no prejudice has inured to the 
appellant based on the abovementioned, and there is no need 
to remand for any VA treatment records, the issuance of an 
SSOC on the newly received evidence, or a new examination.  
See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding, 
in part, that an examination conducted without the claims 
folder resulted in harmless error, because the appellant's 
disorder was then shown to be asymptomatic). 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The appellant's service connected residuals of a resection of 
the left ovary is currently assigned a noncompensable rating 
under Diagnostic Code 5719 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Under applicable criteria, 
for removal of an ovary, a 100 percent rating is assigned for 
three months after the removal.  Thereafter, a 30 percent 
evaluation is assigned for complete removal of both ovaries 
and a 0 percent rating is assigned for removal of one with or 
without partial removal of the other.  Therefore, the 
appellant has received the maximum available under this 
rating code, and the record does not support the appellant's 
claim for a compensable rating. 

Preliminary review of the record reveals that the RO 
considered but rejected referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The appellant has not alleged that her disability 
causes marked interference with employment or has resulted in 
the need for frequent period of hospitalization.  There is no 
evidence that there is an exceptional or unusual disability 
picture caused by this condition.  Accordingly, referral for 
consideration of an extraschedular evaluation for the 
appellant's ovary disability is not deemed warranted.  38 
C.F.R. § 3.321(b)(1) (1999); VAOPGCPREC 6-96.


ORDER

Entitlement to a compensable rating for residuals of a 
resection of the left ovary is denied.


REMAND

In this case, there is a question of whether a separate 
rating may be assigned for a scar as a residual of a 
resection of the left ovary.  In this regard, the RO's 
attention is directed to Esteban v. Brown, 6 Vet. App. 259 
(1994).  Therein, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that an appellant might 
be entitled to separate ratings for residuals of an injury to 
include painful scars and muscle damage if the assignment of 
the additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  The RO should determine if separate 
ratings are assignable for a scar as a residual of a 
resection of the left ovary.  

Further as to this issue, the undersigned notes that the 
record is inadequate for rating the appellant.  The VA 
examination in January 1998 is inadequate to evaluate the 
scar as a residual of a resection of the left ovary.  The 
duty to assist an appellant as provided for in 38 U.S.C.A. 
§ 5107(a) has been interpreted to require providing the 
appellant with a VA examination that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  This is to ensure that the evaluation 
of a disability is a fully informed one.  Thus, a current VA 
examination should be afforded, and the examiner should 
perform all indicated diagnostic tests and review all recent 
treatment records.

Additionally, there is an indication in the record that the 
appellant was seen at a VA office in March 1996.  It is 
unclear whether this was for medical treatment.  However, VA 
has a duty to assist the appellant in the development of 
facts pertaining to this claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Therefore, any VA treatment records 
should be requested prior to a VA examination. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers who treated the 
appellant for the scar as a residual of a 
resection of the left ovary in recent 
years.  It should additionally be 
clarified whether the appellant has had 
any VA medical treatment.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including any indicated VA 
treatment records.

2.  Thereafter, the appellant should be 
afforded an appropriate VA examination to 
determine the severity of a scar as a 
residual of a resection of the left 
ovary.  The RO should ensure that the 
notice of the examination is sent to the 
appellant's current address.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner should 
describe the scar and note whether the 
scar is painful and tender on objective 
demonstration or poorly nourished with 
repeated ulceration.  If the examiner is 
unable to make any determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present. 

3.  The RO should review the appellant's 
claim for an increased rating for the 
scar as a residual of a resection of the 
left ovary on the basis of all the 
evidence of record.  If the decision 
remains adverse to the appellant, she 
should be furnished a Supplemental 
Statement of the Case.  Consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999).  
Therein, the United States Court of 
Appeals for Veterans Claims held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  If the appellant fails to 
appear for the examination, the RO should 
ensure that the failure to report is 
adequately documented in the record.  The 
SSOC should include a discussion of all 
evidence received since the last 
statement of the case was issued.  
Thereafter, the appellant should be 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


